Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 24 January 2022, to the Original Application, filed 17 July 2020.

2. 	Claims 1-20 are allowed.



Reasons for Allowance

3. 	Claims 1-20 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 19.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

Claim 1:
…in response to the receiving of the IP address, automatically mapping the IP address to a region, the region includes a first geographic area;
at least partially in response to the automatic mapping, automatically determining that the region of the geocoded indicator, associated with the first regional purchasing information web content, is different from another region of the at least another geocoded indicator associated with what is currently displayed at a web page…

Claim 10:
…in response to the receiving of the geocoded indicator, automatically associating the country code to the location; 


Claim 19:
…based at least in part on the converting, integrating the converted one or more elements into an existing structure or format of the website content;
in response to the integrating of the converted one or more elements into the existing structure or format of the website content, causing display, to the consumer computer, of the integrated website content,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.



	- Miura (U.S. Publication 2012/0084181 A1) discloses a tenant store sales promotion management system.
	- Horn (U.S. Patent 7,013,289 B2) discloses a global electronic commerce system.


6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LAURIE A RIES/Primary Examiner, Art Unit 2176